PER CURIAM.
The appellant, Walter Lee Hopps, challenges the judgments and sentences imposed upon him after he was found guilty of violating the terms and conditions of his probation. We find that the state presented sufficient evidence to support the trial court’s finding that the appellant violated his probation and, accordingly, affirm the order revoking his probation.
The trial court erred, however, by using a new scoresheet for the sentencing following revocation of his probation. Utilizing the new scoresheet resulted in longer sentences. The record does not reflect that the appellant affirmatively misrepresented his prior criminal history at the original sentencing hearing, and the court, accordingly, was bound to use the original score-sheet. Manuel v. State, 582 So.2d 823 (Fla. 2d DCA 1991); Goene v. State, 577 So.2d 1306 (Fla.1991). Furthermore, since the two scoresheets, which are part of the record in this case, establish sentencing errors which are apparent on the face of the record, the appellant did not waive his right to appeal the sentences. Forehand v. State, 537 So.2d 103 (Fla.1989); State v. Whitfield, 487 So.2d 1045 (Fla.1986).
Affirmed in part, reversed in part, and remanded for resentencing.
SCHOONOVER, C.J., and DANAHY and PARKER, JJ., concur.